UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7227



STEVEN B. LEAK,

                                           Petitioner - Appellant,

          versus


JOHN P. GALLEY, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                          Respondents - Appellees.



                            No. 00-7232



STEVEN B. LEAK,

                                           Petitioner - Appellant,

          versus


JOHN P. GALLEY, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
97-1312-CCB, CA-97-1315-CCB)
Submitted:   October 26, 2000          Decided:   November 2, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven D. Campen, Frederick, Maryland, for Appellant. John Joseph
Curran, Jr., Attorney General, Ann Norman Bosse, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Stephen B. Leak appeals the district court’s orders denying

relief on his petitions filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 2000). We have reviewed the record and the district court's

opinions and find no reversible error.     Accordingly, we deny a

certificate of appealability and dismiss the appeals on the rea-

soning of the district court. See Leak v. Galley, Nos. CA-97-1312-

CCB; CA-97-1315-CCB (D. Md. July 26, 2000).*   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s orders are marked as “filed”
on July 24, 2000, the district court’s records show that they were
entered on the docket sheet on July 26, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the orders were entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                3